BY THE COMMISSION.
The Western Union Telegraph Co. in its application dated September 2, 1952 has requested authority from this commission to revise its rates and charges for intrastate telegraph service rendered in Florida and to change its Florida tariffs accordingly. Formal notice was issued on October 1, 1952 and pursuant to such notice the matter was heard by the commission at a public hearing in the commission’s hearing room in Tallahassee on October 21, 1952. No one appeared in opposition.
The proposed revision is comparable to the revision in interstate rates and charges authorized by the Federal Communications Commission effective September 1, 1952. The rates for which the telegraph company here seeks approval have been approved not only by the federal commission on a nationwide basis but likewise had been approved at the time of the hearing by some 37 states. The basic reason for the requested increase in rates is the fact that the company, in order to settle a 7-week nationwide strike in the early part of 1952, made a strike settlement agreement, the computed annual wage cost to the company of which was $9,779,000. Moreover, on September 1, 1951 there had become effective another $3,500,000 in increased wage costs (4c per hour wage increase) which came about after the company filed its 1951 application with this commission. These two wage increases aggregate approximately $13,300,000. The company pays out 65c of every revenue dollar for wage and related costs. Largely because of this tremendous increase in labor cost, as well as the corresponding increases in practically everything it has to buy, including supplies and materials, the company requested the increase in its rates and charges amounting in the overall to approximately 10.84% intrastatewise in Florida.
The proposed rate revision, all as shown by proposed tariff charges filed with the commission, contemplates the following: (1) An upward revision in public message telegraph rates, (2) an upward revision in press telegraph rates, (3) a higher rate level for telegraphic money orders, and (4) increases in the rates for certain miscellaneous services. Some examples of *212present and proposed charges for 15-word full rate telegrams between cities in Florida are:

Between Present Bate Proposed Bate

Jacksonville and Daytona Beach 50c 55c
Miami and Jacksonville 85c 95c
Jacksonville and Tampa 70c 80c
Tampa and Miami 70c 80c
St. Petersburg and Tampa 50c 55c
Orlando and Pensacola 85c 95c
Pensacola and Miami 1.00 1.10
St. Augustine and Jacksonville 50c 55c
Tallahassee and Jacksonville 70c 80c
Tallahassee and Miami 85c 95c
The record shows that the telegraph company’s intrastate operations in Florida for the full year 1951 showed a loss of $204,097; that had the present rates and wage levels in effect immediately prior to September 1, 1952 been in effect for the full year 1951 the operating loss would have been approximately $124,818. Further, the record shows that with the current wage level which became effective September 1,1952 and the rate revisions which are being sought, an annual deficit of approximately $101,096 is indicated for the company’s intrastate operations in Florida.
In consideration of the evidence herein, it is ordered that the application of the Western Union Telegraph Co. to'revise its rates and charges as described hereinabove and as shown by proposed tariff changes on file with the commission, applicable to intrastate telegraph service in Florida, be and the same is hereby granted to become effective at 12:01 A. M., November 1, 1952.